Yuliano v Yuliano (2019 NY Slip Op 06534)





Yuliano v Yuliano


2019 NY Slip Op 06534


Decided on September 11, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 11, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2015-08593
 (Index No. 10635/09)

[*1]Marie Yuliano, appellant, 
vJohn Yuliano, defendant.


Quatela Chimeri, PLLC, Hauppauge, NY (Christopher J. Chimeri of counsel), for appellant.

DECISION & ORDER
In an action for a divorce and ancillary relief, the plaintiff appeals from an order of the Supreme Court, Suffolk County (John C. Bivona, J.), dated June 26, 2015. The order, insofar as appealed from, denied that branch of the plaintiff's motion which was to vacate an order of the same court dated March 30, 2015, granting a receiver's ex parte motion for authorization to hire an accountant and, sua sponte, directing the plaintiff to pay the fees of the receiver and the accountant, and, in effect, denied that branch of the plaintiff's motion which was for an award of attorney's fees.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the intermediate order in this action must be dismissed because the right of direct appeal therefrom terminated with the entry of a judgment entered September 25, 2015 (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order dated June 26, 2015, are not brought up for review and have not been considered on the appeal from the judgment (see Yuliano v Yuliano, _____ AD3d_______ [Appellate Division Docket No. 2015-11145; decided herewith]), as that order does not "necessarily affect[ ]" the final judgment (CPLR 5501[a][1]; see Oakes v Patel, 20 NY3d 633, 643-644; Mellen v Mellen, 260 AD2d 609, 610-611).
LEVENTHAL, J.P., MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court